DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2022 has been entered.
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goldman on 06/16/2022.
The application has been amended as follows: 
Cancel Claim 30.
27. (Currently Amended)  The bioreactor vessel of claim 26, wherein at an initial stage of cell culturing a vertical outlet and corresponding control valve that is closest to the bottom is opened and in fluid communication with the outlet associated with the second compartment while the other vertical outlets and corresponding controls valves vertically above are closed.
Allowable Subject Matter
Claims 1-4, 6, 8, 10-11 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim, a bioreactor vessel comprising: a first compartment, disposed in the interior chamber, wherein the first compartment abuts each of the plurality of sidewalls; a second compartment, disposed in the interior chamber about the first compartment, for receiving an overflow of used cell culture medium from the first compartment, wherein the second compartment is surrounded entirely by the first compartment and spaced apart from a plurality of sidewalls; an overflow separating the first compartment and the second compartment, the overflow configured to allow for passage of the used cell culture medium from the first compartment to the second compartment when the level of cell culture medium within the first compartment exceeds a height of the overflow to maintain a level of the cell culture medium in the first compartment at a height equal to or less than the height of the overflow, the amount of used cell culture medium passing over the overflow from the first compartment into the second compartment corresponds to the amount of fresh cell culture medium supplied to the first compartment from the inlet, wherein a volume of fresh cell culture medium added to the first compartment at a predetermined rate causes an equivalent volume of used cell culture medium to pass over the overflow into the second compartment at the same predetermined rate, maintaining a constant volume of cell culture medium in the first compartment; and an outlet associated with the second compartment and configured to receive the used cell culture medium passing over the overflow for passage out of the bioreactor vessel; wherein the height of the overflow is selectively adjustable to allow for adjustment of a depth of the suspension within the first compartment as claimed. The Wu reference is believed to be the closest prior art for the reasons expressed in previous office actions. Wu, however, does not disclose the bioreactor vessel as claimed. 
With respect to independent claim 23 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim, a bioreactor vessel comprising: a first compartment, disposed in the interior chamber, configured to receive a suspension comprising cells and a cell culture medium; a second compartment, disposed in the interior chamber about the first compartment, for receiving an overflow of used cell culture medium from the first compartment; an overflow separating the first compartment and the second compartment, the overflow being configured to allow for passage of the used cell culture medium from the first compartment to the second compartment when the level of cell culture medium within the first compartment exceeds a height of the overflow to maintain a level of the cell culture medium in the first compartment at a height equal to or less than the height of the overflow; and an outlet associated with the second compartment and configured to receive the cell culture medium passing over the overflow and to allow for passage of the cell culture medium passing over the overflow out of the bioreactor vessel; wherein the overflow includes a plurality of vertically-spaced outlets extending between the top and the bottom, each outlet having a control valve associated therewith for selectively preventing or allowing a flow of the cell culture medium out of said outlet. The Wu reference is believed to be the closest prior art for the reasons expressed in previous office actions. Wu, however, does not disclose the bioreactor vessel as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796